 In the Matter of W. C. KING D/B/A LOCAL TRANSIT LINES, EMPLOYERandAMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY ANDMOTOR COACH EMPLOYEES OF AMERICA, A. F. OF L., PETITIONERCase No.10-RC-957.-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Morgan C.Stanford, hearing officer.The hearing officer's .rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer requests a determination by the Board whetherit is engaged in interstate commerce or in operations affecting com-merce within the meaning of the Act.The Employer is engaged in the business of hauling passengers bybus between Knoxville, Tennessee, and various other points withinthe State.He has 22 employees and uses 15 busses.During 1949, theEmployer's gross revenue exceeded $100,000.During 1949 the Employer purchased 3 busses, of a total value of$31,500, from the Fitz-John Co. of Muskegon, Michigan, whence thebusses were delivered to the Employer.The tires used on the bussesare leased by the Employer from the B. F. Goodrich Company ofAtlanta, Georgia, at an annual cost of $6,000.Thus, the Employer'sdirect interstate imports during 1949 totaled $37,500The Employer's busses operate on 5 routes covering a total of 83miles, and carry daily an average of about 1,061 passengers.Ofthese, 552 are transported each day between Knoxville and Oak Ridge,the site of the atomic energy plants.A substantial number of these552 passengers are employed at these plants.2 In the majority oftheir trips to Oak Ridge, the Employer's busses use the same terminalas do busses operated by interstate motor carriers, including Ten-nessee Coach Lines, Greyhound-Bus Company, and Central Trail-ways Bus Company.1The Employer buys annually from a local supplier$21,000 worth of Pan-Am gasoline,which presumably originates out-of-State.2 Of the Employer's 24 round trips per day between Knoxville and Oak Ridge,8 includestops at the entrances to the plants operated by Carbide&Carbon Chemicals Corporation,under contract with the Federal Government.The Board has repeatedly taken juris-diction over these plants.Carbide & Carbon Chemicals Corporation,88 NLRB 1095, 79NLRB 83, 79 NLRB 932.91 NLRB No. 96.623 624DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing facts, we find that the Employer is engaged.in commerce and in operations affecting commerce within the mean-ing of the Act, and that a stoppage of the Employer's operations as.a result of a labor dispute would result in a substantial interruption.to, or interference with, the free flow of commerce.3The question remains whether it would effectuate the policies ofthe Act to assert jurisdiction in this case.Our experience has shown.that public utilities, including public transit systems of the type hereinvolved, have such an important impact on commerce as to warrantour taking jurisdiction over all cases involving such enterprises, wherethey are engaged in commerce or in operations affecting commerce,.subject only to the rule ofde ininimis.Accordingly, we will assertjurisdiction in this case and will hereafter assert jurisdiction in v1lother cases involving public utilities and public transit systems of thetype here involved, subject only to the foregoing limitation.2.The labor organization involved claims to represent certain.employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit consisting of all the Employer's drivers,mechanics, mechanic helpers, cleaners and washers, excludingoffice and clerical employees, guards, professional employees, andsupervisors.The Employer objects only to the inclusion in the unit of thecleaner, who spends two-thirds of her time cleaning the busses andone-third of her time in cleaning the Employer's office.We find thatthis employee's interests are sufficiently identified with those of theother employees to warrant her inclusion in the unit sought.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All drivers, mechanics, mechanic helpers, cleaners and washers,excluding office and clerical employees, guards, professional em-ployees, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.]a See N.L. R. B. v. Baltimore TransitCo.,140 F. 2d 51(C. A. 4), cert. den.321 U. S. 795.